Order of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about March 3, 2003, terminating respondent’s parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent frustrated the agency’s diligent efforts to encourage and strengthen the parental relationship by, inter alia, failing to maintain contact with the agency for seven months after the child had been returned to her on a trial basis, and then, after the child was returned to the foster mother, failing to visit the child for four months (Social Services Law § 384-b [7] [a]; see Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]; Matter of Denaysia Shantel C., 266 AD2d 109 [1999]). A preponderance of the evidence shows that termination of respondent’s parental rights is in the child’s best interests. Respondent’s recent improvements *224in maintaining contact with the child and utilizing rehabilitative services that were part of the agency’s plan for the child’s future came too late to warrant a suspended judgment (see Matter of Arron Brandend C., 267 AD2d 107, 108 [1999]). Concur— Mazzarelli, J.E, Saxe, Ellerin, Williams and Sweeny, JJ.